Citation Nr: 1204141	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar discogenic syndrome prior to December 29, 1999.

2.  Entitlement to a rating in excess of 20 percent for lumbar discogenic syndrome since December 29, 1999.

3.  Entitlement to a rating in excess of 10 percent for hiatal hernia.

4.  Entitlement to a rating in excess of 10 percent for headaches.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1953 and from January 1957 to July 1964.

This protracted case came to the Board of Veterans' Appeals (Board) on appeal from an August 1995 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Historically, the Board originally denied service connection for multiple claims in July 1977.  The Veterans Claim Court upheld the denials in May 2000 but the claims were remanded back to the Board in December 2000 on the basis of a Federal Circuit decision.  

At this point, various claims have been before the Board on four more occasions (most recently an August 2010 remand), before the Veterans Claims Court on one occasion, and the subject of a Joint Motion for Remand.  The claims now on appeal were granted by the RO in November 2005 and are as described on the Title Page.

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to December 29, 1999, a low back disability was manifested by low back pain and no more than mild intervertebral disc syndrome (IVDS); muscle spasm, loss of lateral spine motion while standing, moderate limitation of motion of the lumbar spine, or moderate IVDS with recurring attacks were not shown.

2.  Since December 29, 1999, forward flexion of the thoracolumbar spine has been greater than 30 degrees but no greater than 60 degrees, considering pain on use; a low back disability is not manifested by ankylosis.  No more than moderate limitation of motion of the lumbar spine and moderate IVDS with recurring attacks was shown; severe limitation of motion of the lumbar spine or severe IVDS, with recurring attacks, with intermittent relief has not been shown. 

3.  A hiatal hernia has been manifested in acid reflux and heartburn for the entire period of the claim; it has not resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

4.  Multi-infarct dementia, neurological disabilities associated with headache, or characteristic prostrating attacks occurring on an average once a month have not been shown.


CONCLUSIONS OF LAW

1.  Prior to December 29, 1999, the criteria for a rating in excess of 10 percent for lumbar discogenic syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.21(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002).

2.  Since December 29, 1999, the criteria for a rating in excess of 20 percent for lumbar discogenic syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.21(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5292, 5293, 5295 (2002), 5293 (2003), 5237, 5243 (2011).

3.  The criteria for a rating in excess of 10 percent for hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, DC 7346 (2011).

4.  The criteria for a rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, DCs 8045, 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Increased Ratings for a Low Back Disability

Ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  

In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran was granted service connection for a low back disability in November 2005.  Pursuant to a June 2008 Board decision, the December 2009 Joint Motion left the effective dates of a rating of 10 percent effective prior to December 29, 1999, and a 20 percent rating effective from December 29, 1999, undisturbed.  The Court only set aside the portion of the June 2008 Board decision that denied the claims for entitlement to increased ratings for lumbar discogenic syndrome prior to and since December 29, 1999 (in addition to the claims for entitlement to increased ratings for hiatal hernia and headaches, discussed below).

While the claim was pending, the applicable rating criteria for IVDS, 38 C.F.R. § 4.72, DC 5293, were revised effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the remaining spinal regulations were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board will hereafter designate the regulations in effect prior to the respective changes as the pre-amended regulations and the subsequent regulations as the amended regulations. 

The timing of this change requires the Board to first consider the claim under the pre-amended regulations for any period prior to the effective date of the amended diagnostic codes.  Thereafter, the Board must analyze the evidence dated after the effective date of the amended regulations and consider whether a rating higher than the pre-amended rating is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The pre-amended version of the rating criteria, in effect when the Veteran filed his claim in March 1995, provided ratings based on limitation of motion of the lumbar spine under DC 5292.  Slight limitation of motion of the lumbar spine was to be rated 10 percent disabling; moderate limitation of motion of the lumbar spine was to be rated 20 percent disabling; and severe limitation of motion of the lumbar spine was to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2002).  

Under the pre-amended version of the rating criteria, DC 5293 provided ratings for IVDS and warrants a 10 percent rating when mild, a 20 percent rating when moderate with recurring attacks, a 40 percent rating when severe, with recurring attacks, with intermittent relief, and a 60 percent rating when pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  Id.

The pre-amended version of the rating criteria also provided ratings for lumbosacral strain under DC 5295.  Lumbosacral strain with slight subjective symptoms only was rated noncompensable (0 percent) disabling.  Lumbosacral strain with characteristic pain on motion was rated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in the standing position, was rated 20 percent disabling.  

Severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  Id.

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

It should also be noted that use of terminology such as "mild" by VA examiners and other medical professionals, although evidence to be considered by the Board, is not dispositive of any issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Rating in Excess of 10 Percent Prior to December 29, 1999

The Veteran contends that he is entitled to a rating in excess of 10 percent for the period prior to December 29, 1999.  This time period falls prior to the revision of the regulations (in both 2002 and 2003), and only the pre-amended version of the rating criteria will be applied, to include DCs 5292, 5293, and 5295.  

In March 1994, the Veteran presented with complaints of low back pain.  He reported pain that radiated to both legs, and was worse on the left; however, objective examination revealed that straight leg raising was negative and Achilles and knee reflex were normal.  Internal and external rotation was unremarkable and there was no weakness on dorsiflexion.  In short, there were no demonstrable muscle spasm, absent ankle jerk, or other neurological findings.

Indeed, in April 1994, a treatment report revealed a normal neurological examination.  Simply stated, while the Veteran demonstrated subjective complaints of radiating pain, treatment reports did not indicate objective findings of pronounced IVDS with muscle spasm, abnormal ankle jerk, or other neurological findings associated with sciatic neuropathy.

A December 1997 X-ray of the Veteran's lumbar spine revealed no significant abnormalities.  A December 1997 magnetic resonance imaging (MRI) revealed early degeneration of the L4-L5 and L5-S1 discs, but no herniation or spinal stenosis.  An August 1997 VA treatment record noted degenerative joint disease of the back, but did not elaborate on his condition.  A November 1999 VA treatment record revealed that he reported lower back pain caused by ruptured discs.

In consideration of the pre-amended rating criteria (DCs 5292, 5293, 5295), the Board finds that the Veteran's lumbar spine disability does not warrant a rating greater than 10 percent prior to December 29, 1999, as there is no evidence of record demonstrating muscle spasm, unilateral loss of lateral spine motion, moderate limitation of motion of the lumbar spine, or moderate IVDS with recurring attacks.  

Indeed, there are no other diagnostic codes, under the pre-amended rating criteria, that would warrant an evaluation in excess of 10 percent.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, the criteria for a 20 percent rating prior to December 29, 1999, were not met and the appeal is denied.

Rating in Excess of 20 Percent Since December 29, 1999

As noted above, the applicable rating criteria for IVDS, 38 C.F.R. § 4.72, DC 5293, were revised effective September 23, 2002.  The schedular criteria for evaluating the remaining disabilities of the spine underwent revision, and the amendment became effective September 26, 2003.  

Therefore, to be clear and in compliance with Kuzma, for the period of the claim from December 29, 1999 through September 22, 2002, the only the pre-amended version of the regulations (DCs 5292, 5293, 5295) will be applied.  For the period of the claim from September 23, 2002 through September 25, 2003, the pre-amended rating criteria of DCs 5292, 5293, and 5295, as well as the amended rating criteria of DC 5293 (effective September 23, 2002) will be applied.  For the period of the claim from September 26, 2003, forward, the Board will apply whichever version of the rating criteria (pre-amended 5292, 5293, 5295 or amended 5293 or amended 5237 and 5243) is more favorable to the Veteran.

Notes following DC 5293 (in effect from Sept. 23, 2002 through Sept. 25, 2003) provided guidance in rating IVDS.  Note (1) provided that, for purposes of ratings under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.

Note (2) provide that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3) provide that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a (2003).

The current notes provide as follows: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.

Disabilities of the spine are currently rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2011).

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2011). 

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2011).

According to the IVDS Formula, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

As noted above, the pre-amended version of the rating criteria provided a 10 percent rating for slight limitation of motion of the lumbar spine; a 20 percent rating for moderate limitation of motion of the lumbar spine; and a 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  

DC 5293 provided ratings for IVDS and warrants a 10 percent rating when mild, a 20 percent rating when moderate with recurring attacks, a 40 percent rating when severe, with recurring attacks, with intermittent relief, and a 60 percent rating when pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293.  

Also under the pre-amended version of the rating criteria, lumbosacral strain with characteristic pain on motion was rated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in the standing position, was rated 20 percent disabling.  Severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5295. 

A December 29, 1999, VA MRI of the Veteran's lumbar spine revealed disc protrusion at L4-L5, with a compromised nerve root which explained his right lower extremity radiculopathy.  Early disc degeneration and spondylosis were also noted.  A January 2000 VA treatment record noted that he complained of chronic lower back pain.  The physician referred him to a neurosurgeon.  

The Veteran again reported lower back pain in November 2000, and stated that the neurosurgeon had offered nerve blocks, in which he was not interested.  A December 2000 VA treatment record noted that he "complained bitterly" of pain in his back and was referred for injections to his back.  As noted, a mid-January 2001 VA treatment record noted that he had opted for lumbar epidural steroid injections.  A February 2001 VA treatment record reveals that he had restricted forward flexion and tenderness with rotation to the right.  A November 2001 VA treatment record indicates that he was supplied a TENS unit for pain management.

With consideration of the pre-amended version of the rating criteria only, from December 29, 1999 through September 25, 2002, none of the treatment reports of record revealed severe limitation of motion of the lumbar spine, severe lumbosacral strain, or severe IVDS.

Indeed, the Board has considered the Veteran's lumbar discogenic syndrome under the pre-amended criteria of DC 5292.  The Board finds that his lumbar spine disability does not warrant a rating greater than 20 percent from December 29, 1999, as his range of motion of the lumbar spine more nearly approximates moderate limitation of motion.  Flexion of the thoracolumbar spine was to 60 degrees, considering pain on use.  Normal flexion of the thoracolumbar spine is considered to be 90 degrees.  

The Board has also considered the Veteran's lumbar spine disability under the pre-amended criteria of DC 5295.  There is no evidence of severe lumbosacral strain with listing of the spine, positive Goldthwaite's sign, marked limitation of forward bending, loss of lateral motion, or abnormal mobility on forced motion.  Therefore, the Board finds that the range of motion of the lumbar spine, from December 29, 1999, does not more nearly approximate severe limitation of motion and does not warrant a rating of 40 percent under either DC 5292 or 5295.  

With respect to DC 5293 (pre-amended regulation), the evidence does not demonstrate severe IVDS.  In fact, the December 1999 treatment report only indicated early disc degeneration and spondylosis.

In short, from December 29, 1999 through September 22, 2002, under the pre-amended version of the rating criteria (DCs 5292, 5293, and 5295) an evaluation in excess of 20 percent disabling is not warranted.

The Veteran underwent a VA examination in November 2005.  He reported low back pain "all the time," with pain radiating down both of his legs.  He noted that the pain prevented him from walking long distances, and from standing or sitting for long periods of time.  He exhibited flexion of the thoracolumbar spine to 60 degrees, at which point he complained of pain.  No additional range of motion was lost following repetitive use.  The examiner noted mild spasm and difficulty walking heel-to-toe.  

Pursuant to the December 2009 Joint Motion and the subsequent Board remand in August 2010, the Veteran underwent a VA examination of his spine in December 2010.  The examination report indicated a history of fatigue, decreased motion, stiffness, weakness, and spine pain.  However, the examiner also explicitly indicated that there were no incapacitating episodes of spine disease.  Additionally, there was no ankylosis and no spasm.

Upon physical examination, forward flexion of the thoracolumbar spine was measured at 52 degrees.  There was objective evidence of pain following repetitive use, however, there was no additional limitation of motion after three repetitions.

With respect to the amended rating criteria (effective September 26, 2003), the Board finds that a higher evaluation is not appropriate.  Considering the results of the Veteran's thoracolumbar spine range of motion from the November 2005 and December 2010 VA examinations, his forward flexion is no less than 52 degrees.  This is far greater than the 30 degrees or less required for a 40 percent rating.  Further, there is no evidence of favorable ankylosis of the entire thoracolumbar spine, as required for a 40 percent rating.  Indeed, an evaluation in excess of 20 percent disabling is not warranted.

In addition, there is no evidence of record indicating that Veteran has ever had an incapacitating episode due to his low back disability (nothing to indicate any bed rest prescribed by a physician).  Therefore, the IVDS Formula (under the amended regulation, DC 5243) does not warrant a higher rating for a low back disability.

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown.  Although the November 2005 and December 2010 VA examinations of the Veteran's thoracolumbar spine contain reports that he experienced pain, such findings do not provide for a higher rating in this case.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In both the November 2005 and December 2010 VA examination reports, the examiner indicated that upon repetitive motion, which tested for increased pain, weakness, fatigability, incoordination, and change of range of motion, he exhibited no additional limitation of motion after three repetitions.

In short, there is no additional loss of function caused by limitation of motion due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a rating higher than 20 percent.  Indeed, the highest schedular rating available based on limitation of motion, in the absence of ankylosis, is already assigned.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has also looked at other diagnostic codes for rating the Veteran's low back disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, the Board notes that he is already service-connected for radiculopathy of the right and left lower extremity associated with his low back disability with separate disability evaluations of 10 percent disabling for each lower extremity.  Those issues are not on appeal.  In addition, the Veteran is also service-connected for scar residuals of lumbar surgery with a noncompensable rating.  Similarly, that issue is not on appeal.  

As such, there is no other diagnostic code (since December 29, 1999) applicable to the Veteran's claim for a higher (or separate) evaluation of his back disability that has not been considered.

From December 29, 1999 to September 22, 2002 (under the pre-amended DCs 5292, 5293, 5295), from September 23, 2002 to September 25, 2003 (under the pre-amended DCs 5292, 5293, 5295 and the amended DC 5293), and from September 26, 2003, forward (under both the pre-amended DCs 5292, 5293, and 5295, amended DC 5293, and amended DCs 5237 and 5243), an evaluation in excess of 20 percent disabling is not warranted.  

In short, the evidence of record supports the conclusion that the Veteran is not entitled to additional compensation during the appeal period since December 29, 1999.  As such, the appeal is denied.  The evidence in this case is not so evenly balanced as to invoke application of the benefit-of-the-doubt rule. 

Increased Rating for Hiatal Hernia

For the entire period of the claim, the Veteran has been assigned a 10 percent rating for hiatal hernia under DC 7346.  He contends that the severity of his hiatal hernia warrants a rating in excess of 10 percent.

Under DC 7346, hiatal hernia with two or more of the symptoms required for the 30 percent rating, only of less severity, is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  

Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

The record indicates that the Veteran was diagnosed with a hiatal hernia in December 1992, when an upper GI revealed a sliding small hiatus hernia.  An October 2005 VA treatment record revealed that gastroesophageal reflux disease (GERD) was stable.

The Veteran underwent a VA examination in November 2005.  He reported acid reflux up his throat when he lies down, occurring more often when he eats late at night but denied any recent gastrointestinal bleeding, and denied weight loss or vomiting.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to a higher initial evaluation for a hiatal hernia for any of the time on appeal.  The medical evidence of record does not show him to have persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

While the record reflects that the Veteran has reported shoulder pain, this pain has been related to rotator cuff injury and repair.  He also denied having recent hematemesis and vomiting.  In addition, the Board has reviewed the Veteran's VA outpatient treatment reports in their entirety (to include the treatment reports obtained pursuant to the December 2009 Joint Motion) and does not find evidence favorable to his claim for an evaluation in excess of 10 percent disabling.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against the claim for a higher initial rating for the entire period of the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  The appeal is, therefore, denied.

Increased Rating for Headaches

For the entire period of the claim, the Veteran has been assigned a 10 percent rating for headaches under DC 8045, for brain disease due to trauma.  Under DC 8045, a 10 percent rating is warranted for purely subjective complaints following trauma, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  

Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. resulting from brain trauma are rated under the diagnostic codes specifically dealing with such disabilities.  38 C.F.R. § 4.124a.  

Under DC 8100 (migraine), a maximum of a 50 percent rating is warranted where the evidence demonstrates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted where the evidence demonstrates characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted where the evidence demonstrates characteristic prostrating attacks averaging on average once every two months over the last several months.  Id.

The record reflects that the Veteran suffered from a severe headache with a stiff neck in February and March 2001, after receiving a lumbar epidural steroid injection.  He reported sensitivity to light and weakness.  A physician noted an impression of a migraine type headache.

The Veteran underwent a VA examination in November 2005.  He reported experiencing a headache since 1953.  He stated that he had been told it was a migraine headache, and also suspected it might be a sinus headache.  He described the headache as a sharp, pulsating pain behind the eyes.  He also indicated that the headache was there all the time with no incapacitating episodes.  He reported that he takes various medications which do not ease the pain.  The examiner diagnosed chronic headaches as likely as not secondary to a vascular type headache.

In February 2009, the Veteran was afforded another VA examination.  At that time, he reported daily, constant headaches with a fair response to treatment.  Historically, the examination report indicated that the attacks were not prostrating and that ordinary activity was possible.  Upon physical examination and a computed tomography (CT) scan, the examiner indicated a probable ischemic infarct in the left temporal lobe.  Significantly, however, multi-infarct dementia was not diagnosed.

Based on the above, the evidence of record fails to demonstrate any neurological disabilities such as hemiplegia, epileptiform seizures, or facial nerve paralysis.  As discussed, there is also no evidence of multi-infarct dementia.  Therefore, under DC 8045, the Veteran is not entitled to a rating in excess of 10 percent.

The evidence of record also indicates that the criteria for a rating in excess of 10 percent under DC 8100 are not met.  While it appears that the Veteran's documented 2001 migraine was manifested by a prostrating attack (he reported he could only find relief by going to bed and pulling the covers over his head), the evidence does not indicate the presence of any other such attacks.  

While he explained at the November 2005 VA examination that medications did not ease his headache, he did not report any incapacitation from the headache, much less the monthly prostrating attacks required for a rating of 20 percent under DC 8100.  Indeed, the November 2005 VA examination report noted no incapacitating episodes and the Veteran's most recent VA examination in February 2009 indicated no prostrating attacks.

Upon review of the Veteran's VA outpatient treatment reports, the Board finds that this information does not provide evidence favorable to Veteran's claim for a higher evaluation of his service-connected headaches with respect to the applicable schedular criteria.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher initial rating for the entire period of the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  The appeal is, therefore, denied.

With respect to all the claims for an increased rating, the Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which these disabilities are evaluated.  

Extraschedular Consideration

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from a low back disability, hiatal hernia, and headaches.  There are no manifestations of his low back disability, hiatal hernia, and headaches that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.  

Also, while the Veteran is not currently employed, the evidence does not reflect marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation).  In this regard, entitlement to TDIU is discussed in the Remand section below.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's private and VA treatment records, and in November 2005, he was afforded a formal VA examination.  Subsequent to the December 2009 Joint Motion, he was also afforded VA examinations in February 2009 and December 2010.

Pursuant to a Board Remand of the matters in August 2010, the Veteran's clinical records from the VA Medical Center (VAMC) in Bay Pines and Wilkes-Barre for the period from March 2009 to the present were obtained and associated with the claims file.  Also, all requests for information under the Privacy Act and Freedom of Information Act (FOIA) dated October 2003, August 2004, January 2006, June 2006, and August 2011 were appropriately addressed.

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As such, adjudication of the claims is appropriate at this time.



ORDER

A rating in excess of 10 percent for lumbar discogenic syndrome prior to December 29, 1999, is denied.

A rating in excess of 20 percent for lumbar discogenic syndrome since December 29, 1999, is denied.

A rating in excess of 10 percent for hiatal hernia is denied.

A rating in excess of 10 percent for headaches is denied.


REMAND

A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.

In a September 2010 submission, the Veteran explicitly asserted that he was entitled to TDIU based on his service-connected disabilities.  Although the issue of TDIU was adjudicated by the RO in a July 2007 supplemental statement of the case, the Board must also address whether he is entitled to TDIU.

On remand, the RO should obtain a VA medical opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected disabilities alone, without consideration of any nonservice-connected disorders, render him incapable of finding and maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain clinical records from the VAMC Bay Pines for the period from March 2011 to the present.

2.  Obtain clinical records from the VAMC Wilkes Barre for the period from June 2011 to the present.

3.  Provide the Veteran with appropriate due process notice regarding the TDIU claim.

4.  Direct the claims file to a VA health care provider for an opinion of whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected low back, hiatal hernia, and headaches disabilities alone, without regard to any non-service connected health problems, renders him unable to find and maintain substantially gainful employment.

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

If the health care provider finds that an examination is needed in order to answer the question, one should be scheduled.

5.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  

If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


